                                        Case 2:18-bk-20151-ER            Doc 1654 Filed 02/27/19 Entered 02/27/19 15:13:58                 Desc
                                                                           Main Document    Page 1 of 8


                                          1 SAMUEL R. MAIZEL (Bar No. 189301)
                                            samuel.maizel@dentons.com
                                          2 TANIA M. MOYRON (Bar No. 235736)
                                            tania.moyron@dentons.com
                                          3 DENTONS US LLP
                                            601 South Figueroa Street, Suite 2500
                                          4 Los Angeles, California 90017-5704
                                            Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          5
                                            Attorneys for the Chapter 11 Debtors and
                                          6 Debtors In Possession

                                          7
                                                                                UNITED STATES BANKRUPTCY COURT
                                          8
                                                                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          9
                                               In re                                             Lead Case No. 2:18-bk-20151-ER
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                               VERITY HEALTH SYSTEM                        OF    Jointly Administered With:
                                         11    CALIFORNIA, INC., et al.,                         Case No. 2:18-bk-20162-ER
                                                                                                 Case No. 2:18-bk-20163-ER
         DENTONS US LLP




                                         12               Debtors and Debtors In Possession.     Case No. 2:18-bk-20164-ER
           (213) 623-9300




                                                                                                 Case No. 2:18-bk-20165-ER
                                         13                                                      Case No. 2:18-bk-20167-ER
                                                                                                 Case No. 2:18-bk-20168-ER
                                         14                                                      Case No. 2:18-bk-20169-ER
                                                                                                 Case No. 2:18-bk-20171-ER
                                         15                                                      Case No. 2:18-bk-20172-ER
                                                                                                 Case No. 2:18-bk-20173-ER
                                         16                                                      Case No. 2:18-bk-20175-ER
                                                                                                 Case No. 2:18-bk-20176-ER
                                         17                                                      Case No. 2:18-bk-20178-ER
                                                                                                 Case No. 2:18-bk-20179-ER
                                         18                                                      Case No. 2:18-bk-20180-ER
                                                                                                 Case No. 2:18-bk-20181-ER
                                         19
                                                                                                 Chapter 11 Cases
                                         20
                                                                                                 Hon. Judge Ernest M. Robles
                                         21
                                                                                                 STIPULATION BY AND AMONG THE
                                         22                                                      DEBTORS     IN     POSSESSION    AND
                                                                                                 CALIFORNIA PHYSICIANS’ SERVICE DBA
                                         23                                                      BLUE    SHIELD      OF    CALIFORNIA
                                                                                                 REGARDING CURE OBJECTION [RELATED
                                         24                                                      DOCKET NOS. 920, 1121]

                                         25
                                                          This stipulation is entered between the Verity Health System of California, Inc., a California
                                         26
                                              nonprofit benefit corporation and the debtor herein, and the above-referenced affiliated debtors, the
                                         27
                                              debtors and debtors in possession in the above-captioned chapter 11 bankruptcy cases (collectively,
                                         28
                                              the “Debtors”), on the one hand, and California Physicians’ Service dba Blue Shield of California

                                                                                                    1
                                              110341485\V-12
                                        Case 2:18-bk-20151-ER         Doc 1654 Filed 02/27/19 Entered 02/27/19 15:13:58             Desc
                                                                        Main Document    Page 2 of 8


                                          1 (“Blue Shield” and together with the Debtors, the “Parties”), on the other, in the above-captioned

                                          2 jointly administered cases with respect to the following (the “Stipulation”):

                                          3               A.   Blue Shield, and O’Connor Hospital and Saint Louise Regional Hospital

                                          4 (collectively, the “Contracting Debtors”) are parties to certain contracts (the “Blue Shield

                                          5 Contracts”) listed on Exhibit A, which is attached hereto and incorporated herein by this reference,

                                          6 pursuant to which the Contracting Debtor provides medical services to individuals under health

                                          7 insurance plans insured or administered by Blue Shield, and Blue Shield pays for the services that

                                          8 the Contracting Debtor provides to those individuals (the “Service Payments”).

                                          9               B.   Blue Shield has filed Blue Shield's Objection to Cure Amount Stated in Debtor's

                                         10 Notice to Counterparties to Executory Contracts and Unexpired Leases of the Debtors That May be
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 Assumed and Assigned [Docket No. 905] and Blue Shield's Amended Objection to Cure Amount
         DENTONS US LLP




                                         12 Stated in Debtor's Notice to Counterparties to Executory Contracts and Unexpired Leases of the
           (213) 623-9300




                                         13 Debtors That May be Assumed and Assigned [Docket No. 1121] (collectively, the “Objection”),

                                         14 objecting to the assumption by the Contracting Debtors and the assignment to the County of Santa

                                         15 Clara (the “Buyer”) of the Blue Shield Contracts pursuant to the Motion For The Entry Of (I) An

                                         16 Order (1) Approving Form Of Asset Purchase Agreement For Stalking Horse Bidder And For

                                         17 Prospective Overbidders To Use, (2) Approving Auction Sale Format, Bidding Procedures And

                                         18 Stalking Horse Bid Protections, (3) Approving Form Of Notice To Be Provided To Interested

                                         19 Parties, (4) Scheduling A Court Hearing To Consider Approval Of The Sale To The Highest Bidder

                                         20 And (5) Approving Procedures Related To The Assumption Of Certain Executory Contracts And

                                         21 Unexpired Leases; And (II) An Order (A) Authorizing The Sale Of Property Free And Clear Of All

                                         22 Claims, Liens And Encumbrances [Docket No. 365] (the “Motion”).

                                         23               C.   From time to time, and in the normal course of business, Blue Shield has overpaid

                                         24 the Service Payments to the Contracting Debtors (“Overpayments”) and, according to the Debtors,

                                         25 at other times has underpaid. Under the Blue Shield Contracts, Blue Shield has the right to recoup

                                         26 or set-off Overpayments against Service Payments owing to the Contracting Debtor that received

                                         27 such Overpayment, and each Contracting Debtor is obligated under the pertinent Blue Shield

                                         28 Contract to repay to Blue Shield any Overpayment that such Contracting Debtor may have received.

                                                                                               2
                                              110341485\V-12
                                        Case 2:18-bk-20151-ER         Doc 1654 Filed 02/27/19 Entered 02/27/19 15:13:58               Desc
                                                                        Main Document    Page 3 of 8


                                          1               D.   Pursuant to the Motion, the Debtors sought approval of the sale of the Debtors’ two

                                          2 hospitals in Santa Clara County (Saint Louise Medical Center and O’Connor Medical Center) and

                                          3 related assets to the Buyer. On December 27, 2018, the Court approved the sale to the Buyer

                                          4 [Docket No. 1153], which is scheduled to close on or around February 28, 2019 (the “Closing

                                          5 Date”).

                                          6               E.   The Debtors seek to (a) assume and assign the Blue Shield Contracts to the Buyer

                                          7 and (b) continue to receive the Service Payments due under the Blue Shield Contracts for medical

                                          8 services provided to Blue Shield members prior to and on the Closing Date (the “Patient

                                          9 Receivables”). Blue Shield is willing to consent to the assumption and assignment of the Blue

                                         10 Shield Contracts pursuant to the Motion so long as (i) any Overpayments incurred before the Closing
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 Date are paid by the Contracting Debtors or recouped from the Patient Receivables owed by Blue
         DENTONS US LLP




                                         12 Shield to the Contracting Debtors, and (ii) Blue Shield receives adequate assurance from the Buyer
           (213) 623-9300




                                         13 of future performance under the Blue Shield Contracts.

                                         14 NOW, THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE AS FOLLOWS:

                                         15               1.   Assignment of Blue Shield Contracts. Blue Shield consents pursuant to Bankruptcy

                                         16 Code § 365(b) to the assumption and assignment of the Blue Shield Contracts pursuant to the terms

                                         17 and conditions of this Stipulation. The Objection is hereby withdrawn.

                                         18               2.   Future Performance Under Blue Shield Contracts.        Nothing contained in this

                                         19 Stipulation will preclude Blue Shield from asserting its right to receive adequate assurance of future

                                         20 performance by the Buyer with respect to services to be provided after the Closing Date, including

                                         21 Blue Shield’s right to recoup or offset overpayments made to the Buyer after the Closing Date

                                         22 against any payments due from Blue Shield to the Buyer for medical services provided to Blue

                                         23 Shield members under such contracts after the Closing Date.

                                         24               3.   Reconciliation of Pre-Petition Amounts.      The Parties agree that the amounts

                                         25 indicated on Exhibit A as the “Agreed Overpayments” are Overpayments due under each of the Blue

                                         26 Shield Contracts as of the Petition Date. The Parties have agreed that the amounts indicated on

                                         27 Exhibit A as the “Disputed Overpayments” represent the aggregate amount of pre-petition

                                         28 Overpayments that remain in dispute and will be the subject of continuing, good faith reconciliation

                                                                                                3
                                              110341485\V-12
                                        Case 2:18-bk-20151-ER         Doc 1654 Filed 02/27/19 Entered 02/27/19 15:13:58                 Desc
                                                                        Main Document    Page 4 of 8


                                          1 efforts. The Agreed Overpayments and the Disputed Overpayments shall be collectively referred

                                          2 to as the “Pre-Petition Overpayments.”

                                          3               4.   Cure of Pre-Petition Overpayments.

                                          4                       a. Upon entry of this Court’s order approving the Stipulation, Blue Shield shall

                                          5                           be entitled to immediately recoup and/or set-off the Agreed Overpayments

                                          6                           from the Patient Receivables owed by Blue Shield to the Contracting Debtors.

                                          7                       b. Pending resolution of Disputed Overpayments, Blue Shield can withhold

                                          8                           from any Service Payments those amounts that are necessary to fully recoup

                                          9                           and/or set-off against Disputed Overpayments.

                                         10                       c. Upon the Parties’ written agreement that any Disputed Overpayment is now
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11                           an Agreed Overpayment, Blue Shield shall be entitled to recoup and/or set-
         DENTONS US LLP




                                         12                           off such amount from the Patient Receivables owed by Blue Shield to the
           (213) 623-9300




                                         13                           Contracting Debtors. If Blue Shield cannot recoup and/or set-off enough to

                                         14                           zero out the balance, Blue Shield may demand payment of such Agreed

                                         15                           Overpayment in writing addressed electronically to counsel for the Debtor at

                                         16                           Geoffrey.Miller@Dentons.com.

                                         17                       d. If the Parties cannot resolve all of the Disputed Overpayments, either Party

                                         18                           shall be entitled to file a request for hearing, on no fewer than twenty-eight

                                         19                           (28) days’ notice, for this Court to set a hearing to adjudicate the amount of

                                         20                           any Disputed Overpayment; provided, however, that the Parties reserve their

                                         21                           respective rights to seek an order of this Court to compel arbitration of such

                                         22                           dispute in accordance with the terms of the Blue Shield Contracts and nothing

                                         23                           herein shall be deemed a waiver of such right. Upon an adjudication of a

                                         24                           Disputed Overpayment in accordance with this paragraph in favor of Blue

                                         25                           Shield, Blue Shield shall be entitled to recoup and/or set-off such amount and,

                                         26                           if such set-off and/or recoupment is insufficient, to obtain immediate

                                         27                           payment from the Contracting Debtors.

                                         28

                                                                                                 4
                                              110341485\V-12
                                        Case 2:18-bk-20151-ER             Doc 1654 Filed 02/27/19 Entered 02/27/19 15:13:58               Desc
                                                                            Main Document    Page 5 of 8


                                          1                    5. Cure of Post-Petition Overpayments. In the ordinary course of the Parties’ business,

                                          2 Blue Shield shall be entitled to recoup and/or set-off Overpayments arising from medical services

                                          3 provided by a Contracted Debtor to Blue Shield members on or after the Petition Date (“Post-

                                          4 Petition Overpayment”) from the Patient Receivables owed by Blue Shield to the Contracting

                                          5 Debtors; provided, however, the Contracting Debtors reserve their right to contest or otherwise

                                          6 dispute whether a Service Payment is actually a Post-Petition Overpayment under the terms of the

                                          7 Blue Shield Contracts. Pending resolution of any dispute concerning Post-Petition Overpayments,

                                          8 Blue Shield can withhold from any Service Payments those amounts that are necessary to fully

                                          9 recoup and/or set-off against the disputed Post-Petition Overpayments.

                                         10                    6. Cure If Set-Off and/or Recoupment Is Not Possible. If Blue Shield does not recoup
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 or set off an Overpayment in accordance with Paragraphs 4 and 5 above, the Contracting Debtor
         DENTONS US LLP




                                         12 that is obligated for that Overpayment shall pay to Blue Shield the amount of the Overpayment
           (213) 623-9300




                                         13 promptly after that amount is agreed upon by the Parties or established by a tribunal of competent

                                         14 jurisdiction. To the extent that the Debtors fail to make such payment, Blue Shield shall be entitled

                                         15 to an administrative expense claim with priority over any or all other administrative expenses of the

                                         16 kind specified in 11 U.S.C. §§ 503(b) and 507(b) for such amount.

                                         17                    7. Relief from Stay. To the extent that the automatic stay might otherwise bar Blue

                                         18 Shield from recouping or offsetting the Overpayments against the Service Payments as set forth

                                         19 herein, the automatic stay is hereby modified to permit such recoupment or offsets in accordance

                                         20 with the terms of this Stipulation.

                                         21                    8. Reservation of Rights. The Debtors reserve the right to seek recovery from Blue

                                         22 Shield of all Service Payments and any other amounts owed by Blue Shield to the Contracting

                                         23 Debtors under the Blue Shield Contracts, and Blue Shield reserves its rights and defenses with

                                         24 regard to opposing any attempt to collect such amounts. Nothing in this Stipulation waives or

                                         25 otherwise precludes the Debtors’ right to pursue recovery of such amounts owed by Blue Shield to

                                         26 the Contracting Debtors or Blue Shield’s rights or defenses in opposing attempts to collect such

                                         27 amounts.

                                         28

                                                                                                    5
                                              110341485\V-12
                                        Case 2:18-bk-20151-ER             Doc 1654 Filed 02/27/19 Entered 02/27/19 15:13:58                 Desc
                                                                            Main Document    Page 6 of 8


                                          1                    9. Retention of Jurisdiction. This Court shall retain jurisdiction to hear and resolve any

                                          2 disputes arising under this Stipulation.

                                          3                    10. Binding Effect of Stipulation. This Stipulation shall be binding on any trustee,

                                          4 committee or estate representative appointed in this case, whether in Chapter 11 or Chapter 7.

                                          5

                                          6
                                              Verity Health System of California, Inc. et al.
                                          7

                                          8
                                              DATED: February 27, 2019                       DENTONS US LLP
                                          9

                                         10                                                  By:     /s/ Tania M. Moyron
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                                                     Samuel R. Maizel
                                         11                                                          Tania M. Moyron
                                                                                                     Counsel to Debtors and Debtors in Possession
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13 California Physicians’ Service dba Blue Shield of
                                            California
                                         14

                                         15 DATED: February __, 2019                         SNELL & WILMER LLP

                                         16
                                                                                             By:
                                         17                                                          Michael B. Reynolds
                                                                                                     Snell & Wilmer LLP
                                         18                                                          600 Anton Boulevard, Suite 1400
                                                                                                     Costa Mesa, CA 92626-7689
                                         19                                                          mreynolds@swlaw.com

                                         20                                                        Counsel to California Physicians’ Service dba Blue
                                                                                                   Shield of California
                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                      6
                                              110341485\V-12
Case 2:18-bk-20151-ER                Doc 1654 Filed 02/27/19 Entered 02/27/19 15:13:58                 Desc
                                       Main Document    Page 7 of 8



  1                      9. Retention of Jurisdiction. This Court shall retain jurisdiction to hear and resolve any

  2 disputes arising under this Stipulation.

  3                      10. Binding Effect of Stipulation. This Stipulation shall be binding on any trustee,

  4 committee or estate representative appointed in this case,whether in Chapter 11 or Chapter 7.

  5

  6
      Verity Health System of California,Inc.et al.
  7

  8
      DATED: February               ,2019              DENTONS US LLP
  9

 10                                                    By:
                                                              Samuel R.Maizel
 11                                                           Tania M.Moyron
                                                              Counsel to Debtors and Debtors in Possession
 12

 13 California Physicians' Service dba Blue Shield of
    California
 14

 15 DATED: February 2 7- 2019                          SNELL & WILMER LLP

 16
                                                       By:
 17                                                             ichael B.Reynolds
                                                              Snell & Wilmer LLP
 18                                                           600 Anton Boulevard,S14;-1400
                                                              Costa Mesa,CA V626-7689
 19                                                           mreynolds@swlaw.com

 20                                                        Counsel to California Physicians' Service dba Blue
                                                           Shield of California
 21

 22

 23

 24

 25

 26

 27

 28

                                                               6
      4846-0793-9721.1
                                        Case 2:18-bk-20151-ER      Doc 1654 Filed 02/27/19 Entered 02/27/19 15:13:58   Desc
                                                                     Main Document    Page 8 of 8


                                          1                                          EXHIBIT A
                                          2    Contract Name         Contracting Debtor          Agreed        Disputed
                                                                                                 Overpayment   Overpayment
                                          3    Payor Agreement       O’Connor Hospital           $109,251.84   $74,354.54
                                               Hospital Services     Saint Louise Regional       $26,803.36    $42,892.40
                                          4    Agreement             Hospital
                                          5

                                          6

                                          7

                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                             1
                                              110341485\V-12
